Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 4 TO

LOAN AND SERVICING AGREEMENT

This AMENDMENT NO. 4 TO LOAN AND SERVICING AGREEMENT, dated as of March 15, 2012
(this “Amendment”), is executed by and among DT WAREHOUSE IV, LLC, a Delaware
limited liability company (together with its successors and assigns, the
“Borrower”), DT CREDIT COMPANY, LLC, an Arizona limited liability company, as
servicer (in such capacity, the “Servicer”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as Backup Servicer, Paying Agent
and Securities Intermediary (“Paying Agent”), and THE ROYAL BANK OF SCOTLAND
PLC, as Program Agent for the Conduit Lenders and the Committed Lenders
(“Program Agent”) and as sole Managing Agent and sole Committed Lender.
Capitalized terms used, but not otherwise defined herein, shall have the
meanings ascribed thereto in the “Loan and Servicing Agreement” (defined below).

WITNESSETH:

WHEREAS, the Borrower, the Servicer, the Program Agent, the Paying Agent, the
Commercial Paper Conduits from time to time party thereto, and the Financial
Institutions from time to time party thereto entered into that certain Loan and
Servicing Agreement dated as of July 23, 2010 as amended by Amendment No. 1
dated as of May 13, 2011, Amendment No. 2 dated as of September 19, 2011 and
Amendment No. 3 dated as of December 28, 2011 (the “Loan and Servicing
Agreement”);

WHEREAS, as provided herein, the parties hereto have agreed to amend certain
provisions of the Loan and Servicing Agreement as described below;

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

SECTION 1. Amendment to the Loan and Servicing Agreement. Effective as of the
date hereof, and subject to the satisfaction of the conditions precedent set
forth in Section 3 hereof, the Loan and Servicing Agreement is hereby amended as
follows:

1.1 The definitions of “Commitment Termination Date”, “Fee Letter”, “Interest
Rate” and “LIBO Rate” set forth in Section 1.01 of the Loan and Servicing
Agreement are hereby amended and restated as follows:

“Commitment Termination Date” means March 14, 2013, as such date may be extended
from time to time pursuant to Section 2.08.

“Fee Letter” means the Second Amended and Restated Fee Letter dated as of
March 15, 2012, between the Program Agent and the Borrower, as amended,
restated, supplemented or otherwise modified from time to time.

“Interest Rate” means, with respect to any Loan on any day (i) to the extent
such Loan is funded or maintained on such day by a Conduit Lender through the
issuance of



--------------------------------------------------------------------------------

Commercial Paper, the CP Rate and (ii) otherwise, the Alternative Rate; provided
that for both clause (i) and (ii), at all times following the occurrence and
during the continuation of an Event of Termination, the Interest Rate for each
Loan on each day shall be the “Default Rate” set forth in the Fee Letter.

“LIBO Rate” means, for any day during an Interest Period, (a) the rate per annum
(carried out to the fifth decimal place) equal to the rate determined by the
related Managing Agent to be the offered rate that appears on the page of the
Reuters Screen on such day that displays an average British Bankers Association
Interest Settlement Rate (such page currently being LIBOR01) for deposits in
United States dollars (for delivery on a date two Business Days later) with a
term equivalent to one month; (b) in the event the rate referenced in the
preceding subsection (a) does not appear on such page or service or such page or
service shall cease to be available, the rate per annum (carried to the fifth
decimal place) equal to the rate determined by the Administrative Agent to be
the offered rate on such day on such other page or other service that displays
an average British Bankers Association Interest Settlement Rate for deposits in
United States dollars (for delivery on a date two Business Days later) with a
term equivalent to one month; or (c) in the event the rates referenced in the
preceding subsections (a) and (b) are not available, the rate per annum
determined by the Administrative Agent on such day as the rate of interest at
which Dollar deposits (for delivery on a date two Business Days later than such
day) in same day funds in the approximate amount of the applicable investment to
be funded by reference to the LIBOR Rate and with a term equivalent to one month
would be offered by its London Branch to major banks in the London interbank
Eurodollar market at their request.

1.2 The definitions of “Demand Note” and “Demand Note Guaranty” set forth in
Section 1.01 of the Loan and Servicing Agreement are hereby deleted.

1.3 The phrases “the Demand Note,” and the “the Demand Note Guaranty,” set forth
in the definition of “Facility Documents” are hereby deleted.

1.4 Clause (c) of Section 2.03(b), clause (B) of the last sentence of
Section 2.03(c), clause (ii)(B) of Section 2.14(a), Section 2.15 and clause
(y) of Section 7.01 of the Loan and Servicing Agreement are hereby deleted and
replaced with the following “[Intentionally Deleted]”.

1.5 The last sentence of Section 7.02(a) of the Loan and Servicing Agreement is
hereby deleted.

SECTION 2. Consent to Distribution. Notwithstanding anything the contrary
contained in the Loan and Servicing Agreement, including without limitation
Section 5.03(o) thereof, Program Agent hereby consents to the distribution of
the Demand Note by the Borrower, in respect of the equity interests of the
Borrower and hereby acknowledges that, upon such distribution, (i) all rights,
obligations, liabilities, interests and claims of any party hereto under the
Demand Note shall be, without any further action of the parties to the Loan and
Servicing Agreement, cancelled, terminated, released, extinguished and satisfied
and (ii) no rights, obligations, liabilities, interests and claims of any party
thereto shall remain or hereafter arise in respect of the Demand Note. Promptly
after the execution of this Amendment, Program Agent shall promptly return to
the Borrower the original of the Demand Note.



--------------------------------------------------------------------------------

SECTION 3. Conditions to Effectiveness. This Amendment shall become effective as
of the date hereof upon receipt by the Program Agent of counterparts of this
Amendment executed by each of the parties hereto.

SECTION 4. Representations, Warranties and Confirmations. Each of the Servicer
and the Borrower hereby represents and warrants that:

4.1 It has the power and is duly authorized to execute and deliver this
Amendment.

4.2 The execution and delivery of this Amendment has been duly authorized by all
corporate or limited liability company action necessary on its part.

4.3 This Amendment and the Loan and Servicing Agreement as amended hereby,
constitute legal, valid and binding obligations of such parties and are
enforceable against such parties in accordance with their terms.

4.4 Immediately prior, and after giving all effect, to this Amendment, the
covenants, representations and warranties of each such party, respectively, set
forth in the Loan and Servicing Agreement and as amended hereby, are true and
correct in all material respects as of the date hereof (except to the extent
such representations or warranties relate solely to an earlier date and then as
of such date).

4.5 Immediately prior, and after giving all effect, to this Amendment, no event,
condition or circumstance has occurred and is continuing which constitutes an
Event of Termination or Incipient Event of Termination.

SECTION 5. Entire Agreement. The parties hereto hereby agree that this Amendment
constitutes the entire agreement concerning the subject matter hereof and
supersedes any and all written and/or oral prior agreements, negotiations,
correspondence, understandings and communications.

SECTION 6. Effectiveness of Amendment. Except as expressly amended by the terms
of this Amendment, all terms and conditions of the Loan and Servicing Agreement
shall remain in full force and effect and are hereby ratified and confirmed.
This Amendment is effective only for the specific purpose for which it is given
and shall not operate as a consent, waiver, amendment or other modification of
any other term or condition set forth in the Loan and Servicing Agreement or any
right, power or remedy of any Program Agent under the Loan and Servicing
Agreement. Upon the effectiveness of this Amendment, each reference in the Loan
and Servicing Agreement to “this Agreement” or “this Loan and Servicing
Agreement” or words of like import shall mean and be references to the Loan and
Servicing Agreement as amended hereby, and each reference in any other Facility
Document to the Loan and Servicing Agreement or to any terms defined in the Loan
and Servicing Agreement which are modified hereby shall mean and be references
to the Loan and Servicing Agreement or to such terms as modified hereby.



--------------------------------------------------------------------------------

SECTION 7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 8. Severability. In case any provision in this Amendment will be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions will not in any way be affected or impaired thereby.

SECTION 9. Binding Effect. This Amendment shall be binding upon and shall be
enforceable by parties hereto and their respective successors and permitted
assigns.

SECTION 10. Headings. The Section headings herein are for convenience only and
will not affect the construction hereof.

SECTION 11. Novation. This Amendment does not constitute a novation or
termination of the Loan and Servicing Agreement or any Facility Document and all
obligations thereunder are in all respects continuing with only the terms
thereof being modified as provided herein.

SECTION 12. Counterparts. This Amendment may be executed in any number of
counterparts, each of which so executed will be deemed to be an original, but
all such counterparts will together constitute but one and the same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective authorized officers as of the date
first above written.

 

DT WAREHOUSE IV, LLC By:  

/s/ Jon Ehlinger

Name:   Jon Ehlinger Title:   Secretary

 

DT CREDIT COMPANY, LLC By:  

/s/ Jon Ehlinger

Name:   Jon Ehlinger Title:   Secretary

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION

as Backup Servicer, Paying Agent and Securities
Intermediary

By:  

/s/ Jeanine C. Casey

Name:   Jeanine C. Casey Title:   Vice President

[Signature Page to RBS Amendment No. 4 to Loan and Servicing Agreement]



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC

as Program Agent, sole Managing Agent and sole
Committed Lender

By:   RBS Securities Inc., as agent By:  

/s/ Michael Zappaterrini

Name:   Michael Zappaterrini Title:   Managing Director

[Signature Page to RBS Amendment No. 4 to Loan and Servicing Agreement]